DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered. 
Response to Arguments
Applicant’s arguments filed 10/26/2020 have been considered but are moot in view of the new grounds of rejection.  Regarding Applicant’s arguments that claim 25 is definite and does not include new matter, these arguments are unpersuasive.  Initially, Applicant asserts that [0059] describes a video display system.  However, there is no [0059] in the specification.  [0041-0042] of the Application recite the following:	[0041] In one embodiment, a video display system includes a display, a display video buffer communicatively connected to the display. It can be configured to store a display video frame comprising display pixel data, the frame having a high update rate region and a low update rate region. A display controller is connected to the display video buffer and a video input source. A video data link is configured to transmit pixel data from the video input source to the display video buffer. The display controller the video display is incorporated into a product selected from the group consisting of an OLED display, a LED display, a micro-LED display, an LCD display, a virtual reality display, an augmented reality display, an eyewear display, a headset display, a flat panel display, a computer monitor, a 3D display, a medical monitor, a television, a billboard, a heads up display, a fully transparent 
	[0042] In one embodiment, a video display system includes a display, a display video buffer communicatively connected to the display, configured to store a display video frame comprising display pixel data, the frame having a high update rate region and a low update20 Attorney Docket No.: 206172-0191-00-US.607650 (UDC-1271-US)rate region, an input video buffer communicatively connected to a video input source, configured to store an input video frame comprising input pixel data, a display controller communicatively connected to the display video buffer and the input video buffer, and a video data link configured to transmit pixel data from the input video buffer to the display video buffer. The display controller is configured to update the pixel data in the high update rate region of the display video frame with the pixel data from the input video frame at a first refresh rate. The display controller is configured to update the pixel data in the low update rate region of the display video frame with the pixel data from the input video frame at a second refresh rate. In one embodiment, the display includes a single scan driver and a single data driver. In one embodiment, the high update rate region is selected based on the position of a subject's eye. In one embodiment, the video display system includes an eye monitoring sensor selected from the group consisting of an infrared sensor, an ultrasonic sensor, and an EM wave sensor. In one embodiment, the video display system includes a camera for tracking the eye movement of the subject. In one embodiment, the high update rate region is selected based on a measurement of motion in the video input source. In one embodiment, the video data includes the position of at least one region of the frame and the video display is incorporated into a product selected from the group consisting of an OLED display, a LED display, a micro-LED and LCD display, a virtual reality display, an eyewear display, a headset display, a flat panel display, a computer monitor, a 3D display, a medical monitor, a television, a billboard, a heads up display, a fully transparent display, a flexible display, a laser printer, a telephone, a cell phone, a personal digital assistant, a laptop computer, a digital camera, a camcorder, a viewfinder, an augmented reality display, a micro-display, a vehicle, a large area wall, a theater or stadium screen, and a sign.	In paragraphs [0041-0042], “the video display” is interpreted as the “display” since it processes video.  However, the video display is not taught as being incorporated into systems, contrary to Applicants assertions.  As noted by the bold portions of the specification and original claim 25, the virtual reality display, headset display, augmented reality display, and head up display are supported in the specification, and not a system of these elements.  For this reason, the rejection of claim 12 is maintained.  The Examiner suggests Applicant amend the claim like original claim 25 and amend “video display” to “display”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 is amended to include a virtual reality display system, a headset display system, a 3D display system, and a heads up display system.
The Examiner could not find any support for these “systems” in the specification (see Applicant’s specification [0041-0042]), and therefore it is considered new matter.  Appropriate correction is respectfully requested.
Claim 25, line 1 recites “the video display”, but there is no antecedent basis for this term since display and video display system have been previously recited.  For purposes of examination, the Examiner will interpret “the video display” as “the display” and suggests that the Applicant amend “video display” to “display”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 17, 25, 37, 40, 41, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0055476) in view of White et al. (US 2010/0231800, hereinafter “White”), Nho et al. (US 2016/0196802, hereinafter “Nho”), and Lai et al. (US 2004/0218670, hereinafter “Lai”).Regarding claim 1, Wang discloses	An OLED display architecture, comprising (Figs. 1-2, [0015], OLED display unit): 	an OLED display having a plurality of pixels and a display video buffer configured to store a display video frame comprising display pixel data (Figs. 1-2, [0015, 0018, and 0020-0023], OLED display unit 120 includes pixels; [0018] discusses pixels for display unit when LCD is the display; [0023], display video “buffer 136 may be used for temporary storage of the video frames”); 	a video input source having a video input buffer configured to store video data from the video input source (Fig. 1, [0020-0022], video source 110 includes a buffer 116 that stores video data from the video input source 110); and	a data link having a data transfer rate, the data link being communicatively connected to the video input source and the OLED display (Figs. 1-2, [0015, 0018, and 0020-0023], transmitter 112 provides data link (double-sided arrow) between video input source 110 and OLED display 120).	a controller configured to transmit pixel data from the input buffer corresponding to the first subset of pixels to the display video buffer (Fig. 1, controller 114, [0020-0023]).	Wang does not explicitly disclose wherein a first subset of the display pixel data in the display video buffer is updated at a first refresh rate and a second subset of the display pixel data is updated at a second refresh rate.	White teaches the concept of a video signal wherein a first subset of the pixels is updated at a first refresh rate and the remaining pixels are updated at a second refresh rate to reduce motion blur in image signals (Figs. 1-2 and 4-5, [0005, 0030-0035, and 	the controller configured to identify a first subset of pixels.	Lai discloses a bandwidth reducer configured to identify a first subset of pixels Regarding claim 14, Wang discloses a video display system, comprising (Figs. 1-2, [0015], system 100):	a display (Figs. 1-2, [0015, 0018, and 0020-0023], OLED display unit 120); 	a display video buffer communicatively connected to the display, configured to store a display video frame comprising display pixel data (Figs. 1-2, [0015, 0018, 0020-0023 and 0027], buffer 136 stores display video frames of display pixel data and is connected to the display to provide image data to the display), 	a display controller communicatively connected to the display video buffer and a video input source having a video input buffer (Figs. 1-2, [0015, 0018, 0020-0023 and 0027], timing controller 134 is connected to video input source 110 having a video input buffer 116); and 	a controller configured to transmit pixel data from the video input buffer corresponding to the high update rate region to the display video buffer (Fig. 1, controller 114, [0020-0023], data is transmitted from the video input buffer to the display video buffer).	Wang does not explicitly disclose	the frame having a high update rate region and a low update rate region;	wherein the display controller is configured to update the pixel data in the high update rate region of the display video frame with the pixel data from the video input buffer at a first refresh rate; and 	wherein the display controller is configured to update the pixel data in the low update rate region of the display video frame with the pixel data from the video input buffer at a second refresh rate.
	White teaches the concept of a video signal providing video image data from an input buffer for first subframes at a first refresh rate and providing video image data from the input buffer for second subframes at a second refresh rate (Figs. 1-2 and 4-5, [0005, 0030-0035, and 0037-0039], first region 120 with movement at a first higher rate of 120Hz and second region 110a, b at a lower rate of 60Hz).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display architecture of Wang the image 	the controller configured to identify the high update region of pixels.	Lai discloses a bandwidth reducer configured to identify a high update region of pixels and control transmitting of the high update region of pixels to the display memory to reduce bandwidth of data being transferred to the display based on whether pixel data is static or dynamically changing (Fig. 1, [0025-0029] bandwidth reducer 120 Regarding claim 17, Wang as modified by White, Nho and Lai discloses the video display system of claim 14, wherein the high update rate region is selected based on a measurement of motion in the video input source (White, Fig. 3, [0036], high update region with rapid motion and high refresh rates, low update regions with slow motion in the video input source and low refresh rates).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system of Wang, White, Nho and Lai to have display areas with rapid motion updated at a higher refresh rate than areas with lower motion to improve image quality and reduce motion blur (White, [0036]).
	Regarding claim 25, Wang as modified by White, Nho and Lai discloses the video display system of claim 14, wherein the video display is incorporated into a 
 
	Regarding claim 37, Wang discloses a method of driving a display, comprising the steps of (Figs. 1-2 and 4, [0015], OLED display unit): 	storing an input video frame from a video input source in an input video buffer (Figs. 1-2, [0015, 0018, and 0020-0023], input video buffer 116 stores an input video frame from an input source); 	Wang does not explicitly disclose	dividing the input video frame into a high update rate region having a high frame rate and a low update rate region having a low frame rate, each region comprising pixel data;	transmitting the high update rate region of the input video frame to a display video buffer containing a display video frame; 	updating the pixel data in the high update rate region of the display video frame with the pixel data of the transmitted input video frame; and 	driving the display with the updated pixel data at the high frame rate. 
	a controller to divide the input video frame into a high frame rate region and low frame rate region and transmit the high update with the controller.	Lai discloses a bandwidth reducer configured to identify a high update region of pixels and control transmitting of the high update region of pixels to the display memory to reduce bandwidth of data being transferred to the display based on whether pixel data is static or dynamically changing (Fig. 1, [0025-0029] bandwidth reducer 120 controls data on bus to reduce redundant pixel data that is static for each frame of 
	Regarding claim 40, Wang as modified by White, Nho and Lai discloses the method of claim 37, further comprising the steps of:	identifying a region of the input video frame wherein the video input source has high motion (White, Fig. 3, [0036], high update region with rapid motion, low update regions with slow motion in the video input source); and 	selecting as the high update rate region the region of the input video frame that has high motion (White, Fig. 3, [0036], high update region with rapid motion, low update regions with slow motion in the video input source).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the method of Wang, White, Nho and Lai to identify a region of the input video frame wherein the video input source has high motion; and select as the high update rate region the region of the input video frame that has high motion to have display areas with rapid motion updated at a higher 
	Regarding claim 41, Wang as modified by White, Nho and Lai discloses the method of claim 37, further comprising the steps of:	transmitting the low update rate region of the input video frame to a display video buffer containing a display video frame (White, Figs. 1-2 and 4-5, [0005, 0030-0035, and 0037-0039], second region 110a, b of pixel data with movement at a second lower rate of 60Hz; Fig. 2, Steps 200, 220, and 225; pixel data is provided via transmitter 112 of Wang to buffer 136 of the display unit of Wang in the modified method); and 	updating the display video frame with the high update rate and low update rate regions of the transmitted input video frame (White, Figs. 1-2 and 4-5, [0005, 0030-0035, and 0037-0039], first region 120 of pixel data with movement at a first higher rate of 120Hz; Fig. 2, Steps 200, 210, and 215; pixel data is provided via transmitter 112 of Wang to buffer 136 of the display unit of Wang in the modified method and updated for the entire display video frame).	The motivation is the same as in claim 37.
	Regarding claim 44, Wang as modified by White, Nho and Lai discloses the method of claim 37, wherein the high frame rate is variable (White, Fig. 4, [0037-0038], region 120 as a higher frame rate is updated 5 times (at 30a-f) in a variable manner compared to the other region 110a, b (see Fig. 4, element 10a-b) of pixel data with update at a second lower rate).
 	Regarding claim 45, Wang as modified by White, Nho and Lai discloses the method of claim 37, wherein the high update region is defined as at least one entire row of pixel data, and the low update region comprises all remaining rows of pixel data (White, Fig. 1, area 120 is the high update region and includes at least one entire row of pixel data refreshed at a high rate, and the remaining low update region 110a, b is updated at the low refresh rate).	The motivation the same as in claim 37.
Claims 4-7, 15, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of White, Nho and Lai as applied to claims 1, 14, 17, 25, 37, 40, 41, and 44-45, and further in view of Shi et al. (US 2019/0361658, hereinafter “Shi”).	Regarding claim 4, Wang as modified by White, Nho and Lai discloses the OLED display architecture of claim 3, wherein the controller is configured to designate a region of the video input source where there is fast motion as the first subset of pixels (Wang, Fig. 1, [0020-0023], controller 114 sends inputs signal that determines fast motion region, but does not explicitly disclose further comprising a motion detection module communicatively connected to the controller and to the video input source.. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display architecture of Wang, White, Nho, and Lai to include a sight line acquisition circuit and controller and have a motion detection module communicatively connected to the controller and to the video input source, such as taught by Shi, for the purpose of increasing the refresh rate of the display in regions where a user’s gaze is focused to improve image quality while using a lower refresh rate in other regions to conserve power (Shi, [0003]).	Regarding claim 5, Wang as modified by White, Nho and Lai discloses the OLED display architecture of claim 3, but does not explicitly disclose further comprising a controller and an eye tracking device configured to monitor an orientation of a subject's eye.
	Shi discloses a controller and an eye tracking device configured to monitor an orientation of a subject's eye ([0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 connects to processing sub-circuit 122 of control circuit 12 as a controller; sight line acquisition circuit 11 detects eye motion and varies refresh rates at the first and second display regions while monitoring orientation of a subject’s eye).
Regarding claim 6, Wang as modified by White, Nho, Lai and Shi discloses the OLED display architecture of claim 5, wherein the first subset of pixels is selected based on the position of the subject's eye (Shi, [0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 connects to processing sub-circuit 122 of control circuit 12 as a controller; sight line acquisition circuit 11 detects eye motion and varies refresh rates at the first and second display regions while monitoring orientation of a subject’s eye; first region is the first subset of pixels and has the eye focused region with a higher refresh rate). 
	Regarding claim 7, Wang as modified by White, Nho, Lai and Shi discloses the OLED display architecture of claim 5, wherein the first subset of pixels is selected to be within the subject's central viewing zone (Shi, [0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 connects to processing sub-circuit 122 of control circuit 12 as a controller; sight line acquisition circuit 11 detects eye motion and varies refresh rates at the first and second display regions while monitoring orientation 
	Regarding claim 15, Wang as modified by White, Nho and Lai discloses the video display system of claim 14, but does not explicitly disclose wherein the high update rate region is selected based on a position of a subject's eye. 
 	Shi discloses a controller and an eye tracking device configured to monitor the orientation of a subject's eye to increase refresh rates at a focus region of the subject’s eye ([0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 connects to processing sub-circuit 122 of control circuit 12 as a controller; sight line acquisition circuit 11 detects eye motion and varies refresh rates at the first and second display regions while monitoring orientation of a subject’s eye).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display architecture of Wang, White, Lai and Nho to include a controller and an eye tracking device configured to monitor the orientation of a subject's eye, such as taught by Shi, for the purpose of increasing the refresh rate of the display in regions where a subject’s gaze is focused to improve image quality while using a lower refresh rate in other regions to conserve power (Shi, [0003]).  The modified system would have wherein the high update rate region is selected based on a position of a subject's eye.	Regarding claim 38, Wang as modified by White, Nho and Lai discloses the method of claim 37, but does not explicitly disclose further comprising the steps of: 
	Shi discloses	detecting an orientation of a subject's eye with respect to the display ([0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 detects eye motion with respect to the display); 	calculating a central viewing zone on the display of the subject's eye based on the detected orientation ([0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 detects eye motion with respect to the display and varies refresh rates at the first and second display regions while monitoring orientation of a subject’s eye such that a central viewing zone of the first zone has a higher refresh rate); and 	selecting as the high update rate region the calculated central viewing zone ([0030-0032], Figs. 1-3 and 6, eye tracking device or sight line acquisition circuit 11 detects eye motion with respect to the display and varies refresh rates at the first and second display regions while monitoring orientation of a subject’s eye such that a central viewing zone of the first zone has a higher refresh rate). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wang, White, Nho and Lai to include steps of detecting the orientation of a subject's eye with respect to the display; calculating a central viewing zone on the display of the subject's eye based on the detected orientation; and selecting as the high update rate region the calculated . 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of White, Nho and Shi as applied to claims 4-7, 15, and 38, and further in view of Bailey et al. (US 2016/0274365, hereinafter “Bailey”).	Regarding claim 39, Wang as modified by White, Nho, Lai and Shi discloses the method of claim 38, but does not explicitly disclose wherein the orientation of the subject's eye is detected via a camera pointed at the subject's eye.	Bailey discloses using an eye tracker as a fovea tracker to determine a central viewing location of a user’s eye wherein the orientation of the subject's eye is detected via a camera pointed at the subject's eye ([0050], optical sensor is a video camera as part of fovea tracker 170).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Wang, White, Nho, Lai and Shi, to have wherein the orientation of the subject's eye is detected via a camera pointed at the subject's eye, such as taught by Bailey, for the purpose of discerning features of the retina to determine the area of focus or fovea of the eye (Bailey, [0050]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694  



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694